Citation Nr: 1036800	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  06-07 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss 
disability.

2.  Entitlement to service connection for a chronic disability 
manifested by high triglycerides.

3.  Entitlement to service connection for gout.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for blurred vision.

6.  Entitlement to service connection for hepatitis C and it 
residuals of liver problems, urinary problems, and fatigue, to 
include due to willful misconduct.

7.  Entitlement to service connection for high triglycerides as 
due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran had active service from April 1983 to September 1992.  
He had subsequent Reserve service from 1992 to 2003, followed by 
a second period of active duty from February 2003 to October 
2004.

This matter arises before the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision of the above Department of 
Veterans Affairs (VA) Regional Office (RO).  The Veteran 
testified at a hearing held at the RO in Montgomery, Alabama in 
April 2010, before the undersigned Acting Veterans Law Judge.  
The transcript from that hearing has been reviewed and is 
associated with the claims file.

As originally developed for appeal, this claim included 
entitlement to service connection for hepatitis C, urinary 
frequency, and fatigue as separate issues.  Based on the 
Veteran's testimony during his April 2010 hearing, he made clear 
that his urinary frequency and fatigue were actually part and 
parcel of the hepatitis C claim.  See Hamilton v. Brown, 4 Vet. 
App. 528 (1993) (stating that "where . . . the claimant 
expressly indicates an intent that adjudication of certain 
specific claims not proceed at a certain point in time, neither 
the RO nor BVA has authority to adjudicate those specific claims, 
absent a subsequent request or authorization from the claimant or 
his or her representative").  The Board has, therefore, 
recharacterized these issues as they appear on the first page of 
this decision.  

The issues of entitlement to service connection for hepatitis C 
and service connection for a chronic disability manifested by 
high triglycerides due to undiagnosed illness are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence of 
record does not show that the Veteran was diagnosed with hearing 
loss in either ear as defined by VA at any time during the 
pendency of the appeal.

2.  The preponderance of the competent and credible evidence of 
record does not show that the Veteran was diagnosed with a 
chronic disability manifested by high triglycerides at any time 
during the pendency of the appeal and high triglycerides alone do 
not constitute a disability for which VA compensation benefits 
may be awarded. 

3.  The preponderance of the competent and credible evidence of 
record does not show that the Veteran was diagnosed with gout at 
any time during the pendency of the appeal.

4.  The preponderance of the competent and credible evidence is 
against finding that sinusitis is related to a disease or injury 
in service.

5.  The preponderance of the competent and credible evidence is 
against finding that an acquired eye disorder (other than 
refractory errors) manifested by blurred vision was present in-
service, that refractory errors of the eyes was subjected to a 
superimposed disease or injury which created additional 
disability, or that it was caused or aggravated by the Veteran's 
service connected type 2 diabetes mellitus.  


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or 
aggravated by military service nor may sensorineural hearing loss 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 
(2009).

2.  A chronic disability manifested by high triglycerides was not 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

3.  Gout was not incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009)

4.  Sinusitis was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009)

5.  An acquired eye disorder, manifested by blurred vision, was 
not incurred in or aggravated by military service or caused or 
aggravated by a service connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.310 
(2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.9, 3.310 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist 

Under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant 
of the information and evidence needed to substantiate and 
complete a claim, i.e., existence of a current disability, the 
degree of disability, and the effective date of any disability 
benefits.  The appellant must also be notified of what specific 
evidence he is to provide and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes obtaining 
all relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board notes that in the current appeal there is no 
issue as to providing an appropriate application form or 
completeness of the application.  

Next, the Board finds that written notice provided in November 
2004, prior to the March 2005 rating decision, along with the 
notice provided in March 2006 fulfills the provisions of 38 
U.S.C.A. § 5103(a) including notice of the regulations governing 
disability ratings and effective dates as required by the United 
States Court of Appeals for Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  While the Veteran was not 
provided adequate 38 U.S.C.A. § 5103(a) notice prior to the 
adjudication of the claims, the Board finds that providing the 
Veteran with adequate notice in the above letters followed by a 
readjudication of the claims in the October 2008 supplemental 
statement of the case "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to the initial 
adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
(Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  
Additionally, even if the above letters did not provide adequate 
38 U.S.C.A. § 5103(a) notice, including because they did not 
specifically list all the issues on appeal or notice of the laws 
and regulations governing secondary service connection, the Board 
finds that this notice problem does not constitute prejudicial 
error in this case because the record reflects that a reasonable 
person could be expected to understand what was needed to 
substantiate the claims after reading the above letters as well 
as the rating decision, statement of the case, and supplemental 
statements of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 
(2009).  

As to the duty to assist, the Board finds that VA has secured all 
available and identified pertinent evidence and conducted all 
appropriate development.  Specifically, the record shows that VA 
has obtained and associated with the claims files all available 
and identified active duty, reserve component, and post-service 
records.  

In this regard, there is no official documentation of any periods 
of active duty for training or inactive duty for training.  
However the Veteran does not assert that any of the claimed 
disabilities developed during his period of reserve service.  
Therefore, the Board finds that VA adjudication of the appeal may 
go forward without obtaining this information.

Similarly, while the January 2005 VA examiner made reference to 
VA treatment records from June 1993 that show the claimant 
treatment for hepatitis C which are not found in the claims 
files, the Board finds that VA adjudication of the appellant's 
other claims may go forward without these records because they 
are not relevant to the claims currently being adjudicated.  See 
Golz v. Shinseki, No. 2009-7039 (Fed. Cir. Jan. 4, 2010) (holding 
that VA had no duty to request a Veteran's Social Security 
Administration (SSA) records when there was no specific 
allegation that the evidence, reports, or evaluations in 
conjunction with the SSA decision are relevant to the current 
claim and the SSA decision found in the record also does not 
identified testimony, documents, and/or medical reports relating 
to the Veteran's claim).

As to the claim of service connection for a bilateral hearing 
loss disability and gout, the Board finds that the VA examination 
in January 2005 is adequate to allow it to adjudicate the claims 
as it reflects a full review of all medical evidence of record, 
are supported by sufficient detail, and refer to specific 
documents and medical history as well as the Veteran's service 
history to support the conclusions reached.  See 38 U.S.C.A. 
§ 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) 
(holding that when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate).

As to the sinusitis, high triglyceride, and blurred vision 
claims, while VA did not provide the Veteran with examinations 
and/or did not obtain a medical opinion as to the origins of the 
disability, the Board finds that VA had no obligation to do so in 
connection with the current appeal because STRs are negative for 
diagnoses of the claimed disorders and the post-service treatment 
records are either negative for diagnoses of current chronic 
disorders or do not show the Veteran's complaints, diagnoses, or 
treatment for the claimed disorder for many years after his 
separation from military service .  See 38 U.S.C.A. § 5103A(d); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); Paralyzed Veterans 
of America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003) (holding that, if the evidence of record 
does not establish that the veteran suffered an event, injury, or 
disease in service, no reasonable possibility exists that 
providing a medical examination or obtaining a medical opinion 
would substantiate the claim); Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995) (holding that the Board is not required to accept a 
medical opinion that is based on the veteran's recitation of 
medical history); Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (holding that VA is not obligated to provide an 
examination for a medical nexus opinion where, as here, the 
supporting evidence of record consists only of a lay statement).

In summary, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 
38 C.F.R. § 3.159.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

Pertinent Law and Regulations for Service Connection

In this regard, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of duty 
in the active military service or, if pre-existing such service, 
was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, 
including sensorineural hearing loss, will be presumed to have 
been incurred in service if it was manifested to a compensable 
degree within the first year following separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309. 

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement 
of a current disability is "satisfied when a claimant has a 
disability at the time a claim for VA disability compensation is 
filed or during the pendency of that claim."  See McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection may also be granted where disability is 
proximately due to or the result of already service-connected 
disability.  38 C.F.R. § 3.310.  Compensation is payable when 
service-connected disability has aggravated a non-service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a claim 
based on aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated that 
the purpose of the regulation was merely to apply the Court's 
ruling in Allen, it was made clear in the comments to the 
regulation that the changes were intended to place a burden on 
the claimant to establish a pre-aggravation baseline level of 
disability for the non-service-connected disability before an 
award of service connection based on aggravation may be made.  
This had not been VA's practice, which suggests the possibility 
that the recent change amounts to a substantive change in the 
regulation.  For this reason, and because the Veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before the 
change, which is more favorable to the claimant.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

Regarding the Veteran's service in the Reserves, service 
connection may be granted for any disability resulting from 
disease or injury incurred or aggravated in the line of duty 
while performing active duty or active duty training (ADT).  
Service connection may also be granted for any disability 
resulting from an injury in the line of duty while performing 
inactive duty training (IDT), or for an acute myocardial 
infarction, cardiac arrest or a cerebrovascular accident 
occurring during such training.  38 U.S.C.A. § 101(24) (West 
2002); 38 C.F.R. § 3.6(a) (2009).  

ADT includes full-time duty performed by Reserve or National 
Guard members for training purposes.  38 U.S.C.A. § 101(22); 38 
C.F.R. § 3.6(c).  IDT is generally duty (other than full-time 
duty) performed by Reserve or National Guard members.  
38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Annual training is an 
example of ADT, while weekend drills are IDT.  See Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991).  


1.  hearing loss

The Veteran maintains that his hearing loss is directly related 
to excessive noise exposure during service.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.  Further, the Court has 
indicated that the threshold for normal hearing is between 0 and 
20 decibels, and that higher thresholds show some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
Even if disabling hearing loss is not demonstrated at separation, 
a Veteran may, nevertheless, establish service connection for a 
current hearing disability by submitting evidence that a current 
disability is causally related to service.  Hensley, 5 Vet. 
App. at 160.  

Turning to, the evidence of record, the Veteran's DD Form 214 
indicates that he served as a food service specialist.  

Service treatment records (STRs) for first period of service from 
April 1983 to September 1992 do not indicate any specific hearing 
loss problems and none are documented.  In this regard, an April 
1985, audiogram shows puretone thresholds in the right ear of 5, 
0, 0, 20, 20, and 10 decibels at 500, 1,000, 2,000, 3,000, 4,000 
and 6,000 Hz and for the left ear at the same frequencies were 0, 
0, 5, 10, 30, and 25 decibels.  Hearing was described as within 
normal limits.  A reference audiogram dated in December 1991 
revealed puretone thresholds in the right ear of 5, 5, 5, 0, 25 
and 10 decibels at 500, 1,000, 2,000, 3,000, 4,000 and 6,000 Hz 
respectively, and for the left ear at the same frequencies were 
5, 5, 0, 5, 10 and 15 decibels.  It was noted that the Veteran 
was not routinely exposed to hazardous noise.  These hearing 
thresholds do not meet the criteria for disability under VA 
regulations.  

Medical records dated after the Veteran's first period of active 
duty include an October 1992 VA examination report.  At that time 
he did not complain of hearing loss or other ear pathology, and 
did not otherwise provide information regarding noise exposure.  

Treatment records from the Veteran's Reserve service, include a 
February 1998 audiogram.  Puretone thresholds in the right ear 
were 20, 10, 0, 25, 20, and 15 decibels at 500, 1,000, 2,000, 
3,000, 4,000 and 6,000 Hz and for the left ear at the same 
frequencies were 20, 15, 5, 25, 20, and 15 decibels.  These 
hearing thresholds do not meet the criteria for disability under 
VA regulations.  

STRs from the Veteran's second period of service include a 
December 2003 audiogram.  Puretone thresholds in the right ear 
were 15, 10, 5, 20, 30, and 15 decibels at 500, 1,000, 2,000, 
3,000, 4,000 and 6,000 Hz and for the left ear at the same 
frequencies were 10, 5, 0, 20, 35, and 25 decibels.  The examiner 
referenced mild hearing loss.  These hearing thresholds do not 
meet the criteria for disability under VA regulations.  

In January 2005, the Veteran was referred for VA examination for 
the specific purpose of obtaining an opinion as to whether or not 
any current hearing loss could be related to service.  Puretone 
thresholds in the right ear were 15, 15, 10, 20, and 25, decibels 
at 500, 1,000, 2,000, 3,000, and 4,000 Hz and for the left ear at 
the same frequencies were 15, 15, 25, 20, and 30, decibels.  
Speech audiometry, using Maryland CNC Test, revealed speech 
recognition ability of 96 percent bilaterally.  The results were 
summarized as normal right ear hearing and normal left ear 
hearing which slopes to a mild degree.  The examiner concluded 
that it was at least as likely as not that the Veteran's very 
mild noise-induced hearing loss began while he was in service.  
This opinion notwithstanding, the hearing thresholds do not meet 
the criteria for disability under VA regulations.  The above 
findings do not show a puretone threshold in any critical 
frequency was 40 decibels or greater, that three or more 
frequencies were 26 decibels or greater, or that the speech 
recognition score was less than 94 percent.  

In that regard, the evidence does not show that the Veteran was 
diagnosed with hearing loss in either ear as defined by VA 
regulations at any time during the pendency of his appeal.  The 
measurements of the Veteran's hearing acuity do not satisfy any 
of the three alternate bases for establishing hearing loss 
disability under 38 C.F.R. § 3.385.  Therefore, he does not have 
hearing loss for which service connection could be awarded for VA 
purposes, notwithstanding that he may have had noticeable loss of 
hearing acuity, and the claim must be denied.  See Sanchez-
Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001); Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999) (service connection may 
not be granted for symptoms unaccompanied by a diagnosed 
disability).

2.  chronic disability manifested by high triglycerides

The Veteran maintains that he has a chronic disorder manifested 
by high triglycerides that had its onset during service.  The 
Board finds however that the primary impediment to a grant of 
service connection is the absence of medical evidence of a 
current disability.  

A fundamental element of a claim for service connection is 
competent evidence of a current disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  In Brammer v. Derwinski, 
3 Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected disease or 
injury to cases where such incidents had resulted in a 
disability.  A "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award of 
service connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  Moreover, in 
McClain, supra, the Court further held that the requirement of a 
current disability is "satisfied when a claimant has a 
disability at the time a claim for VA disability compensation is 
filed or during the pendency of that claim."  

STRs for the Veteran's first period of service from April 1983 to 
September 1992 show that during a periodic examination in 
December 1991 he had borderline elevated triglycerides with no 
other signs or symptoms of underlying chronic disease noted.  

Treatment records from his Reserve service, include several 
periodic physical examination reports, none of which show 
complaints or symptoms suggestive of chronic disease manifested 
by elevated triglycerides.  

Additional STRs show that in April 2003, shortly after he was 
mobilized for duty for his second period of service, the Veteran 
was hospitalized for diabetes and hepatitis C.  He was also noted 
to have elevated triglycerides levels.

A VA examination in January 2005 was negative for complaints or 
symptoms suggestive of chronic disease manifested by elevated 
triglycerides.  There was no reference to elevated triglyceride 
levels or reference to an underlying diagnosis.  

The Board finds that the evidence of record contains clinical 
findings, sufficient to establish a history of high 
triglycerides, essentially a blood lipid abnormality.  Even so an 
elevated triglyceride level is a laboratory finding and not a 
disability in and of itself for which VA compensation benefits 
are payable.  See Schedule for Rating Disabilities; Endocrine 
System Disabilities, 61 Fed. Reg. 20,440, 20,445 (May 7, 1996), 
noting that diagnoses of hyperlipidemia, elevated triglycerides, 
and elevated cholesterol are actually laboratory results and are 
not, in and of themselves, disabilities.  An elevated 
triglyceride level is, therefore, not an appropriate entity for 
the rating schedule.  

Under applicable regulation, the term "disability" means 
impairment in earning capacity resulting from diseases and 
injuries and their residual conditions.  38 C.F.R. § 4.1.  See 
Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 
7 Vet. App. 439 (1995).  Nothing in the medical evidence reflects 
that the Veteran has been diagnosed with a chronic disability 
manifested by high triglycerides at any time during the pendency 
of the appeal and there is no evidence of record to suggest that 
it causes any impairment of earning capacity.  There is no 
evidence of symptoms, manifestations, or deficits in bodily 
functioning associated with this laboratory finding.  A clinical 
finding, without a diagnosed or identifiable underlying malady or 
condition, does not, in and of itself, constitute a 
"disability" for which service connection may be granted.  See 
Sanchez-Benitez supra.  The Veteran has presented no competent 
medical evidence to the contrary.  Therefore, the claim must be 
denied.

3.  gout

STRs show that the Veteran was evaluated for multiple complaints 
of knee pain and swelling during his first period of service 
variously attributed to contusions from sports injuries and on at 
least one occasion patellofemoral syndrome.  Despite the 
Veteran's complaints no examiner found specific pathology to 
render a diagnosis of gout.  

Medical records dated after the Veteran's first period of active 
duty include an October 1992 VA examination report.  At that time 
he reported a history of painful and swollen joints, particularly 
the knees, since 1984.  The examiner did not reference any 
specific pathology to render a diagnosis of gout.  

Treatment records from his Reserve service, include a periodic 
physical dated in February 1998.  Although the Veteran gave a 
history of swollen and painful joints, the examining physician 
provided no further summary or elaboration, and there was no 
diagnosis of a chronic disorder, including gout.  

STRs from the Veteran's second period of service include a 
December 2003, examination.  At that time the Veteran 
specifically denied knee trouble, swollen or painful joints, as 
well as any bone, joint, or other deformity.  

Following VA examination in January 2005, the examiner determined 
there was no objective clinical evidence to confirm gout.  He 
explained that although the Veteran's history of intermittent 
knee pain could be due to gout there was no way to make a 
definitive diagnosis as the Veteran was not having an 
exacerbation and his uric acid levels were normal.  Although the 
Veteran also described what sounded like intermittent olecranon 
bursitis in the elbows, that also was not present on examination.  
Examination of the elbows and knees was grossly negative.  There 
was no evidence of swelling, excessive warmth, erythema, 
effusion, crepitus, or instability.  

The crux of this particular claim for service connection hinges 
on the question of whether the Veteran currently has gout that is 
causally related to military service.  Although, during service 
he was treated for chronic knee pain, there was no diagnosis of 
gout made and no additional follow-up evaluation or additional 
clinical findings to suggest that the symptoms constituted gout 
or that provide a basis for a current diagnosis of gout.  That a 
disease or injury occurred in service alone is not enough; there 
must be a current disability resulting from that condition or 
injury.  See Rabideau, supra; Brammer, supra; Degmetich, supra; 
Chelte, supra.  

Likewise there are no post-service treatment records that show 
the Veteran was diagnosed with gout at any time during the 
pendency of the appeal and no objective clinical findings or 
competent medical opinion to indicate that the Veteran had 
continuing disabling symptomatology as a result of the knee pain 
treated during service.  The VA examiner in 1992 found no 
objective clinical evidence of significant musculoskeletal 
findings to account for the Veteran's complaints.  Moreover, his 
subsequent complaints during VA examination in 2005 were not 
substantiated by the objective findings reported, which 
essentially showed no evidence of gout.  

While the Board does not dispute that the Veteran may experience 
recurring symptomatology, there is no objective clinical 
confirmation that he acutely suffers from gout and his in-service 
history alone cannot satisfy that criteria.  See Sanchez-Benitez, 
supra.  Therefore, the claim must be denied.

4.  sinusitis

The Veteran asserts that sinusitis had its onset during active 
military service.  

STRs for both periods of service are entirely negative for 
complaints, findings, or treatment of sinusitis.  The Veteran did 
not indicate any specific sinus symptoms during service, and none 
are documented.  As a result, the STRs do not affirmatively 
establish that sinusitis had its onset during military service.

The paucity of evidence of in-service incurrence is not, however, 
the only shortcoming in this claim, as there are no medical 
records immediately subsequent to service that contain a 
diagnosis of any pertinent sinus disorder.  At a post service VA 
examination report in October 1992, the Veteran did not indicate 
any specific sinus complaints or symptoms.  

In fact, the claims folder is devoid of any treatment records 
until a VA examination dated January 2005 that diagnosed 
sinusitis.  In this regard, the Veteran reported intermittent 
episodes of nasal and sinus congestion and rhinitis since 1992, 
which he typically treats with over the counter medicines.  The 
clinical assessment was rhinosinusitis.  However, the examiner 
did not otherwise indicate whether it first began during military 
service, or is otherwise related.  

The record does not show that any sinusitis, first documented in 
2005, was manifested prior to that date, and reflects no 
reference to it as being related to service.  The Board finds the 
absence of sinusitis in the STRs or of persistent symptoms of it 
at separation, along with the first evidence of it many years 
later, more competent and credible than the Veteran's claims that 
he was disabled due to an injury during service.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact); see also 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a 
prolonged period without medical complaint can be considered as a 
factor, along with other factors concerning the veteran's health 
and medical treatment during and after military service).  In 
addition, the record is negative for a medical opinion linking 
the rhinosinusitis, to military service.  See Hickson, supra.  
Therefore, this claim must be denied.

5.  blurred vision

The Veteran maintains that he has an eye disorder manifested by 
blurred vision that had its onset during service.  In the 
alternative, it is alleged that his eye disorder was caused or 
aggravated by his service connected type 2 diabetes mellitus.

STRs reveal that the Veteran entered service in March 1983 with 
defective vision that was correctable to 20/20 vision 
bilaterally.  Uncorrected near vision in both eyes was J-4, best 
correctable to J-.  A vision screening in April 1985, showed 
uncorrected vision in the right eye was 20/40-2 and 20/30-2 in 
the left eye.  In January 1987, the Veteran was treated for 
trauma to left eye, possibly glass from an accident.  Visual 
acuity in both eyes was 20/30.  The clinical assessment was 
corneal abrasion.  In July 1991, he was treated for complaints of 
a foreign matter in the left eye.  There was slight pain, but no 
discharge or redness or other ocular involvement.  There was no 
indication of a continuing disability as a result of either eye 
injury.

A periodic physical in December 1991, shows distant visual acuity 
of 20/20 in both eyes and uncorrected near vision in the right 
eye of 20/30 and 20/20 in the left eye.  The Veteran did not 
indicate any specific eye problems and none were documented.  An 
entry dated in June 1992, several months prior to service 
discharge, shows clinical evaluation of the eyes was normal and 
visual acuity was 20/25 bilaterally, corrected to 20/20.  A 
corneal scar was noted on the right eye and the left eye was 
within normal limits.  The clinical assessment was hyperopic 
astigmatism.  

Medical records dated after the Veteran's first period of active 
duty include an October 1992 VA examination report.  There were 
no complaints, findings or treatment pertaining to an eye 
disorder.  

Treatment records from his Reserve service, include a February 
1998 examination report, which shows the Veteran specifically 
denied eye trouble.  Examination revealed visual acuity of 20/30 
in the right eye and 20/25 in the left.  The clinical assessment 
was distant/near vision defect.  

STRs from the Veteran's second period of service include show 
that during physical examination in December 2003, the Veteran 
specifically denied eye disorder/trouble, and loss of vision.  
Distant visual acuity was 20/20 in both eyes and uncorrected near 
vision in the right eye was 20/20 and 20/30 on the left.  

During VA examination in January 2005, the Veteran denied any 
change in his vision.  Examination was negative for any change in 
vision, loss of field vision, or dipoplia.  Conjunctivae and 
sclera were both normal.  The eyelids were also normal.  The 
pupils were equal, round, and reactive to light.  The extraocular 
muscles were intact and the fundi were without papilledema or 
hemorrhage.  No abnormalities were noted.

In summary, the evidence does not show that the Veteran was 
diagnosed with an acquired eye disorder (other than refractory 
errors) manifested by blurred vision at any time during the 
pendency of his appeal.  Therefore, he does not have a current 
disability and the claim must be denied.  See Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001); Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999) (service connection may not be 
granted for symptoms unaccompanied by a diagnosed disability).

The Board will next consider whether service connection is 
warranted for refractive error on a direct basis.  In this 
regard, refractive error is excluded, by regulation, from the 
definition of disease or injury for which veteran's benefits are 
authorized if incurred or aggravated in service.  38 C.F.R. §§ 
3.303(c), 4.9.  In the Veteran's case, defective vision was noted 
on his military entrance examination.  The remaining STRs show 
that, in general, his only symptom involved decreased visual 
acuity due to hyperopic astigmatism, which is no more than 
correctable refractive error of the eyes.  His ocular health was 
otherwise normal.  As such, regardless of the character or the 
quality of any evidence which the Veteran could submit, a 
strictly developmental defect, such as refractive error cannot be 
recognized as a disability under the terms of the Rating 
Schedule, and must be denied as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994); see also Winn v. Brown, 8 
Vet. App. 510 (1996); Beno v. Principi, 3 Vet. App. 439 (1992).

Next, the Board will consider whether service connection is 
warranted for blurred vision due to a superimposed disease or 
injury which created additional disability under 38 C.F.R. 
§§ 3.303(c), 4.9, and VAOPGCPREC 82-90.  Although the Veteran's 
STRs do show treatment for two left eye injuries, they do not 
show a decrease in visual acuity during his military service or 
any residual disability.  In light of the fact that he continued 
to serve until his separation in 1992, without any further 
complaints or treatment, it is evident that his symptoms were 
acute and transitory, and resolved in service.  

Post-service records show that, in general, the Veteran's ocular 
health was normal, with his only symptoms involving refractive 
error.  He has not been treated for a bilateral eye disorder, 
since service discharge, and there is no clinical evidence that 
he experiences residual symptoms from his 1987 and 1991 acute eye 
injuries.  Therefore, entitlement to service connection for 
blurred vision due to a superimposed disease or injury which 
created additional disability must also be denied.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303(c), 4.9.  

As for service connection based on secondary service connection 
under 38 C.F.R. § 3.310, as noted above the evidence does not 
show that the Veteran was diagnosed with an acquired eye disorder 
(other than refractory errors) manifested by blurred vision at 
any time during the pendency of his appeal.  Therefore, he does 
not have a current disability and the secondary service 
connection claim must also be denied.  See 38 C.F.R. § 3.310; 
Sanchez-Benitez, supra.

Conclusion

In reaching the above conclusions, the Board has not overlooked 
the Veteran's personal hearing testimony, his statements to 
healthcare providers, or his and his representative's statements 
to the RO.  However, as to the claims of service connection for 
hearing loss, a disability manifested by high triglycerides, and 
gout the Board finds that because diagnosing a chronic disorder 
requires special medical training neither the Veteran nor his 
representative is competent to provide the diagnosis.  See 
Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, 
supra.  

Similarly, as to the claim by the Veteran that he had had a 
problem with sinusitis since service, the Board acknowledges that 
the Veteran is competent to give evidence about what he sees and 
feels; for example, the claimant is competent to report that he 
had problems breathing because of a stuffy nose since service.  
See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, 
supra.  The Board also acknowledges that the Veteran's 
representative is competent to give evidence about what he can 
see such as the claimant having problems breathing.  However, 
upon review of the claims folder, the Board finds that the 
Veteran's and his representative's assertions that the claimant 
has had sinusitis since service are not credible.  In this 
regard, the Veteran and his representative's claims are contrary 
to what is found in the post-service medical records.  In these 
circumstances, the Board gives more credence and weight to the 
medical evidence of record, which is negative for complaints, 
diagnoses, or treatment for the claimed disorder for many years 
following his separation from active duty, than the Veteran's and 
his representative's claims.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact).  

As to the Veteran's and his representative's assertions that the 
claimant's sinusitis was caused by his military service, the 
Board finds that this condition may not be diagnosed by its 
unique and readily identifiable features because special 
equipment and testing is required to diagnose it and therefore 
the presence of the disorder is a determination "medical in 
nature" and not capable of lay observation.  Davidson, supra; 
Buchanan, supra; Jandreau, supra; Charles, supra.   Therefore, 
since lay persons are not capable of opining on matters requiring 
medical knowledge, the Board finds that their opinions that the 
claimant's sinusitis was caused by service not credible.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 
404 (1998); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998).   

Lastly, as to the Veteran's claims that he has blurred vision due 
to a superimposed injury including the documented in-service left 
eye traumas, the Board finds that a superimposed injury may not 
be diagnosed by its unique and readily identifiable features 
because special equipment and testing is required to diagnose it 
and therefore the presence of the disorder is a determination 
"medical in nature" and not capable of lay observation.  
Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, 
supra.   Therefore, since laypersons are not capable of opining 
on matters requiring medical knowledge, the Board finds that 
their opinions that the claimant sustained a superimposed injury 
are not credible.  Routen, supra; see also Bostain, supra. 

In reaching the above conclusions, the Board also considered the 
doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, 
as the preponderance of the evidence is against the claims, the 
doctrine is not for application.  See also, e.g., Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990). 


ORDER

Service connection for a bilateral hearing loss disability is 
denied.

Service connection for a chronic disability manifested by high 
triglycerides is denied.

Service connection for gout is denied.

Service connection for sinusitis is denied.

Service connection for a chronic eye disorder, manifested by 
blurred vision, is denied.


REMAND

Regarding the claims of service connection for hepatitis C and 
chronic disability manifested by high triglycerides due to 
undiagnosed illness, the Board finds that further development is 
warranted.  

hepatitis C

STRs for the Veteran's first period of service from April 1983 to 
September 1992 are negative for any specific liver symptoms and 
none are documented.  

Medical records dated after the Veteran's first period of active 
duty include an October 1992 VA examination report which shows 
elevated SGOT (serum glutamic oxaloacetic transaminase) level 
with no other signs or symptoms of liver disease noted.  

Records from the Veteran's second period of service show that, 
shortly after he was mobilized for duty in 2003, he was 
hospitalized for the recent onset of diabetes.  During that time 
he was also noted to have elevated liver tests and subsequent 
work-up was positive for hepatitis C.  The Veteran admitted a 
history of shared needles in school many years prior.

A VA examiner in January 2005, noted that in reviewing the 
Veteran's CPRS records, (VA's Computerized Patient Record System) 
there was documentation of hepatitis C as early as June 1993.  
Evidence pertaining to the original diagnosis of Hepatitis C, 
would be pertinent to the Veteran's claim.  Because the record 
does not contain any CPRS records showing a hepatitis diagnosis 
to which the VA examiner referred, the AMC/RO should obtain these 
reports to ensure that the record is complete.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  

In addition, the Veteran's preservice risk factor and subsequent 
diagnosis of hepatitis C during service raises significant 
medical questions regarding whether any pre-existing hepatitis C 
became appreciably worse during service beyond its natural 
progression.  38 C.F.R. § 3.303.  As such, a VA examination is 
needed.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).



high triglycerides due to an undiagnosed illness

STRs for the Veteran's first period of service show that on a 
periodic examination in December 1991, he had borderline elevated 
triglycerides with no other signs or symptoms of underlying 
chronic disease noted.  

It is not readily apparent whether the Veteran's elevated 
triglycerides are due to an undiagnosed illness (that is, 
objective indication of a chronic disability resulting from an 
illness or combinations of illnesses manifested by one or more 
signs or symptoms which became manifest to a degree of 10 percent 
or more either during or after active service in the Persian Gulf 
War and that such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis).  See 38 U.S.C.A. § 1117 (West 2002); 
38 C.F.R. § 3.317 (2009).  The record indicates that VA has not 
afforded the Veteran appropriate examination with medical opinion 
rendered as to whether he has an undiagnosed illness.  Thus, the 
current record is inadequate to render a fully informed decision 
on the issue without the benefit of medical expertise.  
Therefore, a remand for a VA examination is required.  See 
38 U.S.C.A. § 5103A(d); McLendon, supra.
 

Accordingly, these issues are REMANDED to the AMC/RO for the 
following actions:

1.  The AMC/RO should take the necessary steps to 
obtain and associate with the record any pertinent 
CPRS records dated in June 1993 related to his 
claim of service connection for hepatitis C.  

2.  The AMC/RO should schedule the Veteran for an 
appropriate VA examination to determine the 
nature, extent, and etiology of his hepatitis C.  
The claims folder must be made available to the 
examiner for review of the case, and the 
examination report should include discussion of 
the Veteran's documented medical history and 
assertions.  A notation to the effect that this 
record review took place should be included in the 
report.  A detailed history of any symptomatology 
before, during, and after each period of service 
should be obtained from the Veteran.  A history of 
all of the Veteran's potential risk factors of 
hepatitis C infection should be detailed in full 
as well.  The examiner must list and discuss all 
documented and reported pre-service, in-service, 
and post-service risk factors (shared needles was 
identified as a pre-service risk factor).  The 
examiner should then rank the documented risk 
factors relative to the probability that any 
hepatitis C infection is etiologically related to 
the risk factor.  Based on a review of the claims 
folder and the examination of the Veteran, the 
examiner is to provide answers to the following 
questions:

a.  The examiner should provide an 
opinion addressing whether it is at 
least as likely as not (i.e., to at 
least a 50/50 degree of 
probability) that hepatitis C had 
its onset during the Veteran's 
first period of service from April 
1983 to September 1992?

b.  The examiner should thereafter 
provide an opinion addressing 
whether the record contains clear 
and unmistakable evidence that 
hepatitis C existed prior to his 
second period of active duty from 
February 2003 to October 2004?

c.  If the record contains clear 
and unmistakable evidence that 
hepatitis C existed prior to his 
second period of active duty, the 
examiner should thereafter provide 
an opinion addressing whether it is 
at least as likely as not (i.e., to 
at least a 50/50 degree of 
probability) that hepatitis C was 
aggravated during his second period 
of military service beyond its 
natural progression?  

d.  If there is no clear and 
unmistakable evidence that 
hepatitis C existed prior to his 
second period of active duty from 
February 2003 to October 2004, the 
examiner should provide an opinion 
addressing whether it is at least 
as likely as not (i.e., to at least 
a 50/50 degree of probability) that 
hepatitis C had its onset during 
the Veteran's second period of 
service from February 2003 to 
October 2004?  

A rationale for any conclusion reached should be 
discussed, including the Veteran's risk factors 
which include a history of shared needles prior to 
service.

Note:  The term "aggravated" in the above 
context refers to a permanent worsening of the 
underlying condition, as contrasted to temporary 
or intermittent flare-ups of symptomatology which 
resolve with return to the baseline level of 
disability.

3.  The AMC/RO should schedule the Veteran for 
an examination by an appropriate VA examiner to 
obtain an opinion as whether the claimant has 
an undiagnosed illness manifested by high 
triglycerides.  The claims folder must be made 
available to the examiner for review of the 
case, and the examination report should include 
discussion of the Veteran's documented medical 
history and assertions.  A notation to the 
effect that this record review took place 
should be included in the report.  All 
indicated tests and studies should be 
accomplished and all clinical findings should 
be reported in detail.  Based on a review of 
the claims folder and the examination of the 
Veteran, the examiner is to provide answers to 
the following questions:

a.  Is it as likely as not (i.e., 
to at least a 50/50 degree of 
probability) that the Veteran's 
high triglycerides cannot be 
associated with a known clinical 
diagnosis?

b.  If so, specify whether the 
Veteran has objective indications 
of a chronic disability resulting 
from an illness manifested by high 
triglycerides, as established by 
history, physical examination, and 
laboratory tests, that have either 
(1) existed for 6 months or more or 
(2) exhibited intermittent episodes 
of improvement and worsening over a 
6-month period (i.e., an 
undiagnosed illness manifested by 
high triglycerides)?

4.  The RO/AMC should thereafter issue to the 
Veteran updated VCAA notice in accordance with 
Dingess, supra; 38 U.S.C.A. §§ 5100, 5103, 
5103A; 38 C.F.R. § 3.159.  The Veteran should, 
among other things, be specifically advised of 
evidence required to support a claim of service 
connection for Hepatitis C including 38 
U.S.C.A. §§ 105(a), 1110 (West 2002) which 
precludes compensation where the "disability 
is a result of the Veteran's own willful 
misconduct or abuse of alcohol or drugs."  

5.  After completing the requested action, and any 
additional notification and/or development deemed 
warranted, readjudicate the claims by evaluating 
all evidence obtained after the last statement or 
supplemental statement of the case (SSOC) was 
issued.  If the benefits sought on appeal remain 
denied, furnish an appropriate SSOC to and allow a 
reasonable period of time for response.  The SSOC 
must contain notice of all relevant actions taken 
on the claim for benefits, to include a summary of 
the evidence and applicable law and regulations 
considered pertinent to the issues currently on 
appeal, including VCAA and any other legal 
precedent as well as 38 U.S.C.A. §§ 105(a), 1110 
which precludes compensation where the 
"disability is a result of the Veteran's own 
willful misconduct or abuse of alcohol or drugs."  
.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


